Citation Nr: 0627456	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating higher than 20 percent for a left 
knee medial meniscus injury with tricompartmental arthritis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to October 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  
Jurisdiction over this case was returned to the VARO in 
Roanoke, Virginia, and that office forwarded the appeal to 
the Board.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The veteran was unable to attend the scheduled Travel Board 
hearing due to a family emergency, and the hearing was 
postponed.  The veteran indicated in a July 2006 letter to 
the Board that he still desires a Travel Board hearing, so 
one should be scheduled.

Accordingly, this case is REMANDED for the following 
development and consideration:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge (VLJ) 
of the Board as soon as possible, 
notifying him and his representative of 
the date, time and location of his 
hearing, and placing a copy of this 
letter in the claims file.  If, for 
whatever reason, he decides that he no 
longer wants this type of hearing (or any 
other type of hearing before the Board), 
then he should indicate this in writing 
and it, too, should be documented in the 
claims file.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


